899 N.E.2d 645 (2009)
In the Matter of Jeffry G. PRICE, Respondent.
No. 52S00-0812-DI-647.
Supreme Court of Indiana.
January 20, 2009.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Respondent represented a client in trying to establish his paternity of a child. Respondent filed a petition to establish paternity that included a request for an emergency order granting his client temporary custody of the child. The petition did not provide certification of his efforts to give notice to the mother or reasons notice should not be required. The judge granted the request the following day. The only notice of the request Respondent gave the mother was service of the petition about two weeks after the petition was filed. In seeking and obtaining the emergency order in this manner, Respondent violated Trial Rule 65(B) and deprived the mother of an opportunity to be heard before the order was granted. Respondent cooperated with the Commission and has no prior misconduct.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 3.5(b), which prohibits engaging in an improper ex parte communication with a judge.
*646 Discipline: The parties agree the appropriate sanction is a public reprimand. The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d), and to Thomson/West for publication in the bound volumes of this Court's decisions.
All Justices concur.